This appeal is from the order or judgment of the lower court setting aside, etc., a judgment theretofore rendered therein on the verdict in appellant's favor in a suit brought by him against appellee.
We need go no further in the case than to observe that at least one ground of appellee's motion to set aside the verdict of the jury, etc., was that said verdict was "contrary to the weight of evidence" in the case.
The judgment of the trial court, granting said motion, therefore, will not be reversed by us, because, after due consideration, we are unable to say "the evidence plainly and palpably supports [supported] the verdict." See Cobb v. Malone Collins, 92 Ala. 630, 9 So. 738, 740. *Page 379 
It might not be amiss to remark that it would seem that, with no other evidence in the case than that appearing in the bill of exceptions, the trial court might well have given to the jury the general affirmative charge to find in appellee's favor; but since the judgment appealed from must be affirmed for the reason above stated, we do not now decide that this is so.
The judgment is affirmed.
Affirmed.